Citation Nr: 0941460	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  07-16 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
genitourinary disability, claimed as a prostate disorder. 

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for migraines, to 
include as secondary to PTSD.

4.  Entitlement to service connection for breathing 
difficulty, to include as secondary to PTSD.

5.  Entitlement to service connection for fatigue, to include 
as secondary to PTSD.

6.  Entitlement to service connection for a bowel disability.

7.  Entitlement to service connection for a stomach 
disability.

8.  Entitlement to service connection for hair loss.

9.  Entitlement to service connection for pain in the upper 
arms/shoulders.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and a witness


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 until 
September 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.

In May 2009, the Board remanded the Veteran's claim for a 
Travel Board hearing.  The requested action was taken, and 
the Veteran appeared and testified at a hearing in August 
2009.  The transcript is of record.  

The Board notes that the Veteran's claimed prostate disorder 
has been previously characterized as recurrent epididymitis 
with prostatism, but notes that his claimed disability is 
more properly characterized as a genitourinary disability as 
noted on the title page of this decision.  

Before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, 
the matter appropriately before the Board is whether new and 
material evidence has been presented to reopen the previously 
denied claim of service connection for a genitourinary 
disability, claimed as a prostate disorder.  

The issues of entitlement to service connection for PTSD, 
migraines, fatigue, and breathing difficulty all to include 
as secondary to PTSD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Service connection for recurrent epididymitis with 
prostatism was initially denied in an April 1996 rating 
decision.  The Veteran did not appeal that decision and it 
became final.

3.  Evidence received since April 1996 is new and material 
and the claim is reopened.  

4.  The Veteran is not currently shown to have a 
genitourinary disability related to his service.  

5.  The Veteran is not shown to have a bowel or stomach 
disability related to his service.

6.  The Veteran is not shown to have a disability manifested 
by pain in the upper arms/shoulders related to service.  

7.  The Veteran's mild, male pattern baldness is congenital 
in nature.



CONCLUSIONS OF LAW

1.  The April 1996 rating decision denying service connection 
for a genitourinary disability is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).

2.  Evidence obtained since April 1996 regarding the service 
connection claim for a genitourinary disability is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

3.  The criteria for service connection for a genitourinary 
disability, including a prostate disorder, have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009)

4.  The criteria for service connection for a stomach 
disability have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).

5.  The criteria for service connection for a bowel 
disability have not been met. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

6.  The criteria for service connection for pain in the upper 
arms/shoulder have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).

7.  The criteria for service connection for hair loss have 
not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.306 (2009); VAOPGCPREC 82-90.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in May 2005, September 2005, and May 2006, 
VA notified the Veteran of the information and evidence 
needed to substantiate and complete his claim for service 
connection, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the Veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in the May 2006 notice.  As such, 
the Board finds that VA met its duty to notify the Veteran of 
his rights and responsibilities under the VCAA.

The Board acknowledges that the Veteran was not provided 
notice consistent with Kent v. Nicholson, 20 Vet. App. 1 
(2006) regarding his claim to reopen service connection for a 
genitourinary disability.  The Board finds, however, that 
there is no prejudice to the Veteran in proceeding with this 
appeal given the favorable nature of the Board's decision 
regarding reopening the Veteran's claim. 

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the VCAA notices were given prior to the appealed 
AOJ decision, dated in June 2006.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations for certain claimed 
disabilities, obtaining medical opinions as to the etiology 
of those disabilities, and by affording him the opportunity 
to give testimony before an RO hearing officer and/or the 
Board.  In August 2009, the Veteran appeared and testified at 
a Travel Board hearing at the St. Petersburg RO.  

VA is not required to schedule the Veteran for a physical 
examination for his claimed pain in the upper arms/shoulders, 
stomach disability, or bowel disability because the evidence 
does not meet the criteria set forth in 38 C.F.R. 
§ 3.159(c)(4).  Specifically, there is no credible evidence 
of an event, injury, or disease in service upon which a 
current disability may be based, nor are these considered 
disabilities for VA compensation purposes.  As such, the 
Board will not remand this case for a medical examination for 
these claimed conditions.  

It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the Veteran's claims file.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and assist the Veteran and that no further action is 
necessary to meet the requirements of the VCAA.  

New and material evidence

In April 1996, the RO denied the Veteran's claim of 
entitlement to service connection for recurrent epididymitis 
with prostatism.  The Veteran was advised of the denial of 
benefits, but did not appeal the decision.  As such, it 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Pursuant to an application dated in April 2005, the Veteran 
seeks to reopen his previously denied claim of service 
connection for what the Veteran characterized as a prostate 
disorder.  Generally, where prior RO decisions have become 
final, they may only be reopened through the receipt of new 
and material evidence.  38 U.S.C.A. § 5108.  Where new and 
material evidence is presented or secured with respect to 
claims which have been disallowed, the Secretary shall reopen 
the claims and review the former dispositions of the claims.  
Evidence presented since the last final denial will be 
evaluated in the context of the entire record.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  New and material evidence 
means existing evidence that by itself, or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and it 
must raise a reasonable possibility of substantiating the 
claim.  Id.  The credibility of new evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

At the time of the April 1996 rating decision, the evidence 
of record included the Veteran's service treatment records 
(STRs) and a VA examination dated in January 1996.  The 
Veteran's claim was denied as being not well-grounded.  

As will be further discussed in the section below, the 
pertinent evidence of record received since the April 1996 
rating decision includes the Veteran's statements, VA 
treatment records dated from 2000 to 2005, private treatment 
records dated from 2001 to 2002, a May 2006 VA examination, 
and the August 2009 hearing transcript.  

Private treatment records reflect treatment for urethritis, 
painful urination, and epididymitis.  He was assessed as 
having unresolved epididymitis and urethritis, rule-out 
Reiter's syndrome.  In VA treatment records, the Veteran 
reported testicular pain, dysuria, and a history of benign 
prostatic hypertrophy.  His private treatment was noted in VA 
records with no determination of the etiology of the 
testicular pain.  The VA nurse practitioner assessed the 
Veteran as having "testicular disease until proven 
otherwise."  

In the Veteran's May 2006 VA examination, the examiner 
indicated that he was unable to diagnose the Veteran as 
having a genitourinary disability because the Veteran refused 
to be properly examined.  The examiner noted that the Veteran 
had reports of testicular pain in the left testicle, and this 
was found to be in the area of the epididymis.  

In August 2009, the Veteran testified that he began to have 
urinary problems while he was in service.  He testified that 
he had difficulty with urination and underwent a scope of the 
prostate at some point before he was stationed in Somalia.  

Upon careful review of the evidence of record, the Board 
finds that the private treatment records and the Veteran's 
competent testimony are considered new and material evidence.  
These pieces of evidence are new as they not before agency 
decision makers when deciding the original claim, and they 
are material because they speak to unestablished facts 
necessary to substantiate the claim-namely, they reflects 
possible current diagnoses related to the claimed disability 
and possible continuity of symptomatology.  The credibility 
of this new and material evidence is presumed for purposes of 
reopening the claim.  Therefore, the Veteran's previously 
denied claim of service connection for a genitourinary 
disability, is reopened.



Service connection 

The Veteran contends that his genitourinary disability, 
stomach disability, bowel disability, hair loss, and pain in 
the upper arms/shoulders are related to his period of 
service.  

In the Veteran's April 2005 claim for service connection, he 
indicated that he was a Gulf War veteran.  The Board reviewed 
the pertinent personnel records, including the DD Form 214, 
which reflects no service in the Persian Gulf.  The only 
overseas service noted was service in Somalia from April 1993 
to May 1993.  As such, the Veteran is not entitled to any 
compensation for any claims related to an undiagnosed illness 
under 38 C.F.R. § 3.317, and the Board will discuss any 
regulations regarding Persian Gulf veterans.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) 
the existence of a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and a 
disease or injury incurred or aggravated during service.  See 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247 (1999).  

Genitourinary disability

The Veteran essentially contends that his claimed prostate 
disability had its onset during service.  

The Veteran's STRs reflect treatment for complaints of 
urinary hesitance and dysuria.  A March 1995 treatment record 
reflects complaints of dark orange or brown urine and a 
feeling like there was a blockage in his urethra. He was 
assessed as having gonorrhea and chlamydia.  In an April 1995 
record, the Veteran complained of difficulty with urinating, 
but denied testicular pain or abdominal cramping.  He refused 
the rectal examination and the treating personnel assessed 
the Veteran as having "suspect subacute epididymitis vs. 
mild prostatitis."  Following a cystoscopy and examination 
in May 1995, the Veteran was noted to have no anatomical 
obstruction in his urethra and the prostate was open.  He was 
given a trial of Hytrin.  He was also treated for urethritis 
during service.  The Veteran's July 1995 separation medical 
examination report was devoid of any notation regarding a 
residual genitourinary disability.  The report of medical 
history listed the Veteran's in-service treatment for a 
sexually transmitted disease (STD), but no residuals were 
noted.  

As noted in the section above, the Veteran had post-service 
treatment for complaints of difficulty with urination.  
Private treatment records reflect treatment for urethritis, 
painful urination, and epididymitis.  He was assessed as 
having unresolved epididymitis and urethritis, rule-out 
Reiter's syndrome.  In VA treatment records, the Veteran 
reported testicular pain, dysuria, and a history of benign 
prostatic hypertrophy.  His private treatment was noted in VA 
records with no determination of the etiology of the 
testicular pain.  The VA nurse practitioner assessed the 
Veteran as having "testicular disease until proven 
otherwise."  There were no further findings regarding this 
assessment.  

In May 2006, the Veteran underwent a VA examination regarding 
his claimed genitourinary disability.  The Veteran reported a 
pain or "pinch" in his testes with the left side greater 
than the right.  He reported urinating every three hours 
during the day and none during the night.  He advised that he 
experiences mild hesitancy, occasional mild changes in his 
urinary stream, and occasional mild dysuria or stinging.  The 
examiner indicated that during the examination, the Veteran 
did not cooperate with attempts to fully examine him.  He 
wore boxers and shielded his penis and testicles to keep the 
examiner from examining him.  The examiner noted the 
Veteran's history of in-service treatment with Hytrin for 
minimal symptoms of an obstructive picture of uropathy.  This 
was prescribed despite the otherwise normal cystoscopy and 
examination of the prostate.  The Veteran was also prescribed 
a urinary tract anesthetic for treatment of pain and dysuria.  
The Veteran advised that he was not currently undergoing 
treatment related to these complaints.  He also reported that 
his testicular pain caused him discomfort while seated-
especially when he is driving for his job.  The Veteran 
reported no impotence or erectile dysfunction.  He advised 
that nothing improves his testicular pain and it feels as if 
something is pulling on his testicles.  He stated, however, 
that it improves when he wears briefs.  

The examiner attempted to examine the Veteran and examined 
the testicles briefly and partially one at a time.  The 
Veteran reported that only the left testicle epididymis area 
was tender to palpation and caused discomfort.  The examiner 
indicated that the Veteran squirmed around and complained of 
pain when he was touched anywhere-including the testicles, 
spermatic ducts, or even when his external scrotal sack was 
touched in a gentle manner.  The Veteran refused to have his 
rectal area examined and he refused a prostate examination.  
The Veteran advised that "there is nothing wrong in there," 
and indicated that his pain was solely in what the examiner 
described as the left epididymis.  The Veteran refused any 
further physical examination.  

The examiner indicated that the Veteran is not complaining of 
symptoms of difficulty urinating or other obstructive 
phenomenon.  Again, he was only complaining of the tenderness 
reported directly over the left epididymis which is based 
solely on the reports made by the Veteran.  The examiner 
indicated that this was poor evidence that the Veteran could 
have epididymitis based upon the STRs notation of possible 
middle prostatitis vs. subacute epididymitis.  But, the 
examiner indicated that there was not an adequate examination 
or adequate evidence for a diagnosis of epididymitis at this 
point.  The examiner stated that he was unable to perform a 
sufficient examination for further evaluation to make a final 
comment as to the Veteran's complaints of left 
supratesticular area pain.  

Following examination, the examiner indicated that it was 
unclear whether the Veteran's complaints of left testicular 
pain actually represent subacute epididymitis or not.  In so 
stating, the examiner noted that he was unable to adequately 
examine the Veteran unimpeded, and this examination with the 
"peek-a-boo" approach was insufficient for him to diagnose 
anything.  He opined that in regards to the "'horribly 
severe pain' the [V]eteran describes, he was not visibly 
symptomatic of that caliber of pain based on my observation 
of him here today."  The examiner further opined that the 
Veteran does not have an ongoing prostate disability.  In 
reaching this finding, the examiner noted no prior medical 
history of a confirmed prostate disability-merely one 
instance of a mild obstructive uropathic picture.  Also, the 
Veteran was not describing any type of prostate pain or any 
sort of obstructive uropathic picture at the current 
examination.  

In August 2009, the Veteran testified that he began to have 
urinary problems while he was in service.  He testified that 
he had difficulty with urination and underwent a scope of the 
prostate at some point before he was stationed in Somalia.  

Upon review of the evidence as outlined above, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of service connection for a genitourinary 
disability.  Indeed the Veteran was treated for complaints 
related to trouble urinating in service and he was noted as 
having possible subacute epididymitis vs. prostatism.  There 
was no residual disability in the genital area noted upon 
discharge-only a history of a STD.  Additionally, post-
service treatment records reflect complaints of urinary 
problems and testicular pain.  A private treating nurse 
practitioner assessed the Veteran as having unresolved 
epididymitis and urethritis, rule-out Reiter's syndrome, but 
these private treatment records do not indicate any 
relationship between the Veteran's current disability and his 
service.  The May 2006 VA examiner indicated that he was 
unable to provide a diagnosis or an opinion regarding the 
Veteran's complaints of testicular pain because the Veteran 
would not cooperate to allow for an adequate examination.  
The examiner did, however, opine that the Veteran did not 
have a prostate disability based upon review of the evidence 
of record and the lack of any conclusive findings of a 
prostate disability in prior medical treatment records.  

At this juncture the Board finds that the May 2006 
examination was adequate inasmuch as the examiner attempted 
to sufficiently examine the Veteran in order to opine as to 
the nature and etiology of any genitourinary disability.  The 
Veteran, however, did not cooperate.  Finally, the examiner 
indicated that he could not conclusively diagnose the Veteran 
with any disability based upon the lack of proper examination 
because of the Veteran's refusal to be examined.  As such, 
the Board finds that the VA examiner provided adequate 
rationale for his inability to diagnose the Veteran's 
disability and opine as to the nature and etiology of the 
claimed disability.  Thus, the Board finds that VA has met 
its duty to provide the Veteran with an adequate examination.  
As such, another examination is unnecessary.  

The Board appreciates the Veteran's assertions that he has 
experienced difficulty urinating and testicular pain since 
service, but notes that the Veteran is competent, as a 
layman, to report that as to which he has personal 
knowledge-such as describing the painful urination and 
testicular pain.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  He is not, however, competent to offer his medical 
opinion as to cause or etiology of the claimed genitourinary 
disability, as there is no evidence of record that the 
Veteran has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Absent a 
competent medical opinion linking a current genitourinary 
disability to service, service connection must be denied.  

Stomach disability and bowel disability

The Veteran contends that he currently experiences a stomach 
and bowel disability due to anti-malaria pills he took during 
service.  At his August 2009 hearing, the Veteran testified 
that the onset of his stomach problems was after returning 
from Somalia.  The Veteran did not indicate that he was ever 
diagnosed as having or treated for a stomach or bowel 
disability.  

The Veteran's STRs, including his enlistment and separation 
medical examinations, are devoid of any complaints of or 
treatment for a stomach or bowel disability.  Post-service 
treatment records reflect an April 2005 complaint of self-
diagnosed irritable bowel syndrome.  The Veteran advised that 
he experienced loose stools about once every other day and it 
has been a problem for nearly one year.  There is no current 
diagnosis of any stomach or bowel disability, nor has the 
Veteran sought treatment for it other than as noted in the 
April 2005 VA treatment record.  

Given the evidence as described above, the Board finds that 
the Veteran is not entitled to service connection for either 
a stomach or bowel disability because he is not clinically 
shown to have a current stomach or bowel disability related 
to his service.  Absent a disease or injury incurred during 
service or as a consequence of a service-connected 
disability, the basic compensation statutes cannot be 
satisfied.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001).  Also, in the absence of proof of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, 
because there is no evidence of either a stomach disability 
or bowel disability related to the Veteran's service, service 
connection must be denied. 

The Board appreciates the Veteran's assertions as to what 
caused his claimed stomach and bowel disability, but again 
notes that the Veteran is competent, as a layman, to report 
that as to which he has personal knowledge-such as his 
reports of experiencing loose stools.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  He is not, however, competent to 
offer his medical opinion as to cause of the claimed 
disability, nor is he competent to offer a medical diagnosis 
such as irritable bowel syndrome, as there is no evidence of 
record that the Veteran has specialized medical knowledge.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opinion on matter 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As such, service connection for stomach and bowel 
disabilities is denied.  


Pain in the upper arms/shoulders 

The Veteran essentially contends that he experiences pain in 
the upper arms/shoulders and it had its onset in service.  He 
testified that he began to experience pain in the upper arms 
and shoulders prior to being stationed in Somalia.  He 
further testified that this pain has continued to the 
present.  

The Veteran's STRs are devoid of any treatment for complaints 
of pain or an injury to the upper arms.  Additionally, there 
are no post-service treatment records reflecting any 
treatment for a disability of the upper arms and shoulders.  

There are no other clinical records evidencing any upper arm 
or shoulder disability, nor is the Veteran currently 
diagnosed as having an upper arm or shoulder disability.  The 
only evidence of record regarding this claim is the Veteran's 
own reports of pain.  The Board notes that symptoms, such as 
pain alone, however, without a diagnosed or identifiable 
underlying malady or disability, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), vacated in part and remanded on other grounds sub 
nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).  As the evidence fails to show a current upper 
arm/shoulder disability related to the Veteran's service, 
service connection must be denied.  

Hair loss

The Veteran contends that his hair loss is related to his 
service.  He testified that he was teased in service for his 
early hair loss.  

The Veteran's STRs are devoid of any reference to any hair 
loss.  Post-service treatment records are also devoid of any 
diagnosis related to any hair loss pathology.  

During the Veteran's May 2006 VA examination, the VA examiner 
diagnosed the Veteran as having early, mild, male pattern 
baldness.  The examiner indicated that this was in its early 
stages as the Veteran only reported it beginning in the prior 
year or two years.  The examiner found "nothing whatsoever 
pathological about this condition and [it is] certainly 
nothing that occurred in service that caused this normal male 
pattern baldness that is hereditary in nature, almost 
exclusively."  

The Board notes that congenital or developmental 
abnormalities are not considered "diseases or injuries 
within the meaning of applicable legislation" and, hence, do 
not constitute disabilities for VA compensation purposes.  
See 38 C.F.R. § 3.303(c).  Although service connection may be 
granted for disability due to aggravation of a constitutional 
or developmental abnormality by superimposed disease or 
injury, there is no medical evidence that such occurred here.  
See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 
Vet. App. 513, 514-15 (1993).  Thus, absent a finding of a 
disease or injury causing the Veteran's male pattern 
baldness, or an aggravation of it by a superimposed disease 
or injury, service connection must be denied for hair loss.  


ORDER

New and material evidence having been received, the claim of 
service connection for a genitourinary disability is 
reopened.

Service connection for a genitourinary disability is denied.  

Service connection for a stomach disability is denied.

Service connection for a bowel disability is denied.  

Service connection for hair loss is denied.  

Service connection for upper arm/shoulder pain is denied.  


REMAND

In light of the VCAA, and upon preliminary review of the 
evidence of record, the Board finds that further evidentiary 
development is necessary.  As noted above, personnel records 
confirm the Veteran's service in Somalia from April 1993 to 
May 1993.  

By way of background, the RO denied service connection for 
PTSD on the basis that the Veteran did not have combat 
exposure, and the Veteran did not submit stressors to warrant 
a search of the U.S. Army and Joint Services Records Research 
Center (JSRRC).  The RO issued a formal finding in February 
2006.  The Veteran is currently diagnosed as having PTSD.

In August 2006, the Veteran submitted more specific 
stressors.  He indicated that he saw a Pakistani soldier shot 
and killed with an A.K. 47 rifle.  The Veteran recalled 
seeing the body before one of their patrols in the morgue.  
He also recalled that a friend and unit member, G. J. drowned 
on the beach in Somalia and had to be resuscitated by medical 
personnel.  In his hearing, the Veteran testified that this 
friend did not die during this incident.  The Veteran 
recalled experiencing a near-ambush situation when he was 
separated from his squad due to the Somali crowd surrounding 
him.  He was escorted out by his staff sergeant and other 
Marines in the area were standing like a "wall" of M16s.  
Upon leaving this area, the Veteran was advised to never let 
a crowd separate him from the squad and he was offered 
counseling for this incident.  He refused any counseling.  
The Veteran advised that his tightness in his legs and 
shortness of breath in open places began at that time and has 
continued.  He reported an uncontrollable nervousness when 
walking down the road and feeling like he was being watched.  

The Veteran also described that the raid alarm would go off 
in the camp indicating that there may have been Somalis in 
the camp area.  He reported that he did not know if he was 
going to kill or be killed under these circumstances.  He 
also recalled that at Camp Pendleton four unit members were 
killed during a convoy to 29 Palms, CA.  He remembered the 
vehicle lost control and went off the side of a mountain with 
another vehicle following, and all four Marines involved 
died.  

In a statement submitted in September 2009 by a Master 
Sergeant (MSGT), he indicated that around March 1994, a 
Marine died of shock and trauma after losing control of her 
breaks in a LVS vehicle.  The MSGT indicated that the Marine 
ran into an embankment to try and slow the vehicle down, but 
it flipped and rolled numerous times.  She was airlifted out 
and her unit was later informed of her death.  The MSGT 
indicated that this Marine's death had a significant impact 
on their company and squadron, and all Marines involved in 
the convoy were offered counseling.  

In his August 2009 hearing, the Veteran indicated that he was 
assigned to the Marine Wing Support Squadron 372 while 
serving in Somalia.  He indicated that he was in Somalia for 
3 months from June 1993 to August or September 1993.  He 
testified that he and his friend G. J. were stationed 
together for most of their enlistment.  The Veteran 
considered him a good friend.  Another friend of the Veteran 
testified at his hearing.  His unit shared the same common 
higher headquarters as the Veteran's unit, but served there 
from January 1993 through March 1993.  This friend testified 
that there was daily danger, including, small arms fire and 
indirect fire.  He also testified that although the Veteran's 
unit was stationed 4 to 5 miles away, there was definitely a 
possibility that the Veteran's unit experienced the same sort 
of small arms fire or indirect fire.  

The Board finds that the Veteran has submitted statements of 
stressors with enough specificity to warrant an attempt at 
verification, as well as a corroborating statement from a 
MSGT confirming one death during convoy maneuvers at Camp 
Pendleton.  The Veteran's statements that his friend G. J. 
and unit member nearly drowned while in Somalia, and his 
statement that fellow Marines died at Camp Pendleton during a 
convoy exercise are of a specificity to request a search at 
the JSRRC.  As such, the claim is remanded to attempt 
verification via the JSRRC of these claimed stressors.  

The limited treatment records and statements submitted by the 
Veteran reflect that the Veteran attributes his claimed 
breathing problems, fatigue and headaches to his anxiety 
and/or PTSD.  As these issues are intertwined with the issue 
of service connection for PTSD, they are also remanded and 
should be developed in accordance with the remand order 
below.  

Accordingly, the case is REMANDED for the following action:

1.  A request should be made to the JRSSC 
regarding the Veteran's contentions 
regarding the drowning and subsequent 
resuscitation of his friend G. J. as 
described in his August 2006 stressor 
statement.  As the Veteran was only 
confirmed to be in Somalia from April 1993 
to May 1993, those are the dates that 
should be searched.  A request should also 
be made to verify the alleged death of a 
female Marine in a convoy accident 
sometime around March 1994 at Camp 
Pendleton, CA.  The JSRRC should identify 
the Veteran's units and reports of whether 
these two specific incidents occurred.  
Perform all development deemed necessary.  

2.  Thereafter, if there has been stressor 
verification or there is information 
corroborating any claimed stressor, 
arrange for a VA psychiatric examination 
of the Veteran and request the examiner to 
confirm or rule out a diagnosis of PTSD 
and to identify explicitly the stressor(s) 
supporting any PTSD diagnosis.  The 
examiner should also determine the nature 
and etiology of any acquired psychiatric 
disorders.  If an acquired psychiatric 
disorder, other than PTSD, is diagnosed, 
then the examiner should provide an 
opinion as to whether it is at least as 
likely as not related to the Veteran's 
service.  All indicated studies should be 
performed.  

If a diagnosis of PTSD is confirmed and is 
related to the stressors that have been 
verified, or if the Veteran is found to 
have another acquired psychiatric 
disability attributable to his period of 
active duty, a VA examination should be 
scheduled to address the secondary claims 
of breathing problems, fatigue, and 
headaches.  The examiner should indicate 
whether the Veteran has any current 
breathing problems, fatigue, and/or 
headaches that were caused or aggravated 
by any service-related acquired 
psychiatric disability.  

The claims file must be made available to 
the examiner.  If the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the Veteran until he is notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


